Opinion issued September 25, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00678-CV
                            ———————————
                  IN RE YOGURT CULTURE, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


               SUPPLEMENTAL OPINION ON REHEARING

      Relator, Yogurt Culture, Inc., filed a petition for writ of mandamus

challenging the county court’s judgment awarding Houston House Limited

Partnership possession of the leased premises at issue in the underlying forcible

detainer action.1 After our Court denied the petition on August 16, 2018, Yogurt


1
      The underlying case is Houston House Limited Partnership v. Yogurt Culture, Inc.,
      and All Occupants, cause number 1110605, pending in the County Civil Court at
      Law No. 4 of Harris County, Texas, the Honorable Sharolyn Wood presiding.
Culture filed a motion for rehearing. We deny the motion for rehearing but issue this

supplemental opinion explaining our basis for denying the mandamus petition.

      Yogurt Culture leased a commercial space from Houston House Limited

Partnership. Alleging violations of the lease, Houston House filed an original

petition for eviction in the justice court. The jury rendered a verdict in favor of

Houston House. Yogurt Culture appealed the justice court verdict. On de novo

appeal, the county court issued a final judgment likewise awarding possession of the

premises to Houston House. Yogurt Culture subsequently filed its petition for writ

of mandamus challenging the judgment.

      Section 24.007 of the Texas Property Code provides that “A final judgment

of a county court in an eviction suit may not be appealed on the issue of possession

unless the premises in question are being used for residential purposes only.” TEX.

PROP. CODE § 24.007. Because the premises leased by Yogurt Culture were used for

commercial purposes, we lack jurisdiction over an appeal as it relates to the issue of

possession. A party to an eviction suit in a county court cannot use a writ of

mandamus to accomplish an appeal prohibited by Section 24.007. Mullins v.

Coussons, 745 S.W.2d 50, 51 (Tex. App.—Houston [14th Dist.] 1987, orig.

proceeding); Cavazos v. Hancock, 686 S.W.2d 284, 287 (Tex. App.—Amarillo

1985, no writ); see also Chang v. Resolution Tr. Corp., 814 S.W.2d 543, 545 (Tex.

App.—Houston       [1st   Dist.]   1991,   orig.   proceeding)   (denying    writ   of


                                           2
prohibition/injunction in connection with attempted appeal of eviction action, noting

that “We have we have no jurisdiction to review the issue of possession in a forcible

detainer action where the premises are used for commercial purposes.”). Allowing

the use of a writ of mandamus to control the county court’s non-appealable exercise

of discretion would permit the very appeal Section 24.007 was enacted to prohibit.

Mullins, 745 S.W.2d at 51.

      Accordingly, Yogurt Culture’s petition for writ of mandamus is denied.




                                             Jane Bland
                                             Justice


Panel consists of Justices Keyes, Bland, and Lloyd.




                                         3